 1   Michael J. Shepard (State Bar No. 91281)
     KING & SPALDING LLP
 2   101 Second Street
 3   Suite 2300
     San Francisco, California 94105
 4   Tel: (415) 318-1221
     mshepard@kslaw.com
 5
     Jamie A. Lang (State Bar No. 253769)
 6   KING & SPALDING LLP
 7   633 W Fifth Street
     Suite 1700
 8   Los Angeles, CA 90071
     Tel: (213) 443-4325
 9   jlang@kslaw.com
10   Attorneys for Defendant
     APRIL DIANE MYRES
11

12                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
13
                                      SAN FRANCISCO DIVISION
14

15
     UNITED STATES OF AMERICA,                         Case No.: 3:17-CR-00180-RS
16
                         Plaintiff,                   STIPULATION AND [PROPOSED]
17                                                    ORDER TO CONTINUE DUE DATE
           v.                                         FOR DEFENDANT’S RULE 33
18                                                    MOTION FOR A NEW TRIAL
     APRIL DIANE MYRES,                               AND/OR RULE 29 MOTION FOR A
19                                                    JUDGMENT OF ACQUITTAL
                         Defendant.
20
                                                      Judge: Hon. Richard Seeborg
21

22

23

24

25

26

27

28

                                 STIPULATION AND [PROPOSED] ORDER
                                       Case No. 3:17-CR-00180-RS
 1                                            STIPULATION

 2          Pursuant to Federal Rule of Criminal Procedure 33, “[u]pon the defendant’s motion, the

 3   court may vacate any judgment and grant a new trial if the interest of justice so requires.” Fed. R.

 4   Crim. P. 33(a). A defendant must file any such motion within 14 days after the verdict. Fed. R.

 5   Crim. P. 33(b)(2). In addition, pursuant to Federal Rule of Criminal Procedure 29, “[a] defendant

 6   may move for a judgment of acquittal, or renew such a motion, within 14 days after a guilty

 7   verdict or after the court discharges the jury, whichever is later.” Fed. R. Crim. P. 29(c)(1). On

 8   June 26, 2019, the jury found defendant April Myres (“Ms. Myres”) guilty of Counts One and

 9   Two of the indictment in this case, which charged Ms. Myres with mail fraud and wire fraud,

10   respectively. Accordingly, Ms. Myres’ Rule 29 and Rule 33 motions are currently due on July

11   10, 2019.

12          Prior to filing any such motions, Ms. Myres respectfully requests an opportunity to review

13   the transcripts from the trial in this matter, which are currently being prepared and expected to be

14   completed by July 29, 2019 (CR 207) and, by extension, to continue the due date for these

15   motions. Ms. Myres has spoken with government counsel regarding this matter, who has no

16   objection to continuing the due date for any Rule 29 or Rule 33 motions. Accordingly, the parties

17   respectfully request and stipulate that the Court continue the due date for any Rule 29 or Rule 33

18   motions from July 10, 2019 to September 4, 2019, and propose the following briefing schedule:

19          Motion for New Trial and/or Acquittal: September 4, 2019

20          Oppositions to be Filed: September 25, 2019

21          (Optional) Replies to be Filed: October 2, 2019

22          Any Hearing on Motion for New Trial and/or Acquittal:        October 8, 2019 at 2:30 pm.

23   IT IS SO STIPULATED.

24

25

26

27

28
                                                     -1-
                                   STIPULATION AND [PROPOSED] ORDER
                                         Case No. 3:17-CR-00180-RS
 1
     Dated: July 3, 2019                        KING & SPALDING LLP
 2

 3                                              By:      /s/ Michael J. Shepard
                                                         MICHAEL J. SHEPARD
 4                                                       JAMIE A. LANG
 5                                                       Attorneys for Defendant
                                                         APRIL DIANE MYRES
 6

 7

 8   Dated: July 3, 2019                        UNITED STATES ATTORNEY’S OFFICE
 9
                                                By:      /s/ per email authorization
10                                                       LAURA VARTAIN
                                                         NICHOLAS WALSH
11                                                       Assistant United States Attorneys
12

13

14                                     [PROPOSED] ORDER

15         IT IS SO ORDERED.

16
     Dated: 07/03/2019                             By:
17                                                       HON. RICHARD SEEBORG
                                                         United States District Court Judge
18

19

20

21

22

23

24

25

26

27

28
                                             -2-
                               STIPULATION AND [PROPOSED] ORDER
                                     Case No. 3:17-CR-00180-RS
